Syracuse Sec., Inc. v Homestead Funding Corp. (2021 NY Slip Op 07465)





Syracuse Sec., Inc. v Homestead Funding Corp.


2021 NY Slip Op 07465


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, AND CURRAN, JJ.


1156 CA 20-01665

[*1]SYRACUSE SECURITIES, INC., PLAINTIFF-APPELLANT,
vHOMESTEAD FUNDING CORP., DEFENDANT-RESPONDENT. 


CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (PETER C. PAPAYANAKOS OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LAW OFFICES OF RICHARD C. MILLER, PLLC, ALBANY (RICHARD C. MILLER, JR., OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 9, 2020. The order denied plaintiff's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court